Citation Nr: 1543365	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-27 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently rated 70 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to October 2007.

This matter came to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for PTSD, assigning a 50 percent disability rating, effective October 3, 2007.  

The Veteran testified at a Board hearing in February 2015; the transcript is of record.

This matter was remanded in April 2015.

In a September 2015 rating decision, the RO assigned a 70 percent disability rating to PTSD, effective October 3, 2007.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 


FINDING OF FACT

In a September 2015 submission, the Veteran expressed satisfaction with the 70 percent rating assigned to his PTSD, effectively withdrawing his appeal with regard to the issue of entitlement to an initial increased rating for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to an initial increased rating for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, in a September 2015 submission the Veteran expressed satisfaction with the 70 percent rating assigned to his PTSD, effectively withdrawing his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and the issue is dismissed.


ORDER

Entitlement to an initial increased rating for PTSD is dismissed.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


